        Case 1:19-cv-06553-PGG-SN Document 43 Filed 04/15/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                     4/15/2021


DANNY LEE,

                                            Plaintiff,                  20-CV-2956 (PGG)(SN)
                                                                       19-CV-6553 (PGG)(SN)
                          -against-
                                                                                ORDER
ANDREW SAUL, COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                                             Defendant.
-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On April 12, 2021, pro se Plaintiff filed a notice of appeal to the Court of Appeals for the

Second Circuit in these consolidated matters. Plaintiff appears to be appealing the Court’s

February 11, 2021 order. ECF No. 26, 20-cv-2956 (PGG) (SN) (“2020 case”); ECF No. 37, 19-

cv-6553 (PGG) (SN) (“2019 case”).

        The Court’s February 11, 2021 Order granted Plaintiff’s motion for leave to file an

amended complaint in the 2019 case, and directed Plaintiff to file one amended complaint in both

the 2019 and 2020 cases, which would allow him to raise his claims from his 2019 and 2020

cases in one consolidated complaint. See ECF No. 26 (2020 case); ECF No. 37 (2019 case). The

Court also indicated that it would be closing the 2019 case without prejudice by separate order

and granted Defendant’s request to consolidate the 2019 and 2020 cases. See ECF No. 24 (2020

case). As the Court had expressed to the parties at the conference, the Court intended to do its

due diligence and ensure Plaintiff would not be prejudiced by the closing of the 2019 case.

        On February 19, 2021, the Court issued an order noting that it had given “further

consideration to the issues” and declined to recommend the dismissal of the 2019 case in the

interest of preserving and maximizing Plaintiff’s rights. ECF No. 27 (2020 case); ECF No. 38

(2019 case). Therefore, the Court wishes to clarify to Plaintiff that the 2019 case is not closed.
       Case 1:19-cv-06553-PGG-SN Document 43 Filed 04/15/21 Page 2 of 2


Rather, the 2019 case and the 2020 case are consolidated, which maximizes efficiencies, but

each case remains open. Indeed, Plaintiff’s second amended complaint, filed on April 12, 2021,

was filed in both cases. See ECF No. 29 (2020 case); ECF No. 40 (2019 case).

       Should the pro se Plaintiff seek additional clarification from the Court, he shall file a

letter on the docket.

SO ORDERED.




DATED:         April 15, 2021
               New York, New York
